Christianson-, Ch. J.
(concurring specially). There are many decisions dealing with the right of one who has signed a petition initiating a proceeding for a public purpose to withdraw his name from such petition. None of the cases deny the right of a petitioner to withdraw *55his name while the petition is still in circulation and before it has been filed or presented to the person or body to whom it is addressed. Nor do any of the cases recognize the right to withdraw from the petition after it has been finally acted upon and the prayer thereof granted. Note in 11 L.R.A. (N.S.) 372. In a number of jurisdictions it is the rule that one who has signed a petition may withdraw his name therefrom at any time before final action has been taken by the board or officer empowered to determine the matter which the petition asks to have determined. Note in 15 Ann. Cas. 1125. In other jurisdictions the right to withdraw from a petition is more limited, and is deemed terminated where the officer or board to whom it is presented recognizes the validity of the petition and takes some action thereon looking toward the final disposition of the proceeding initiated by the petition. Notes 11 L.R.A.(N.S.) 376 and 15 Ann. Cas. 1126. The latter rule was recognized by this court in Sim v. Rosholt, 16 N. D. 77, 11 L.R.A. (N.S.) 372, 112 N. W. 50, as applicable to a petition for a drain. I have had some difficulty in distinguishing the instant case from the rule announced in the Rosholt Case. But in view of the differences between the statutes, the nature of the two proceedings, and the character of the action taken by the board of drain commissioners in the Rosholt Case and the action taken by the board of education in the case at bar, I am not prepared to say that such action had been taken by the board of education upon the petition involved in this case as to prevent one who had signed the petition to withdraw his name therefrom.